UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-554



In Re: STEPHEN MICHAEL O'KANE,

                                                        Petitioner.




         On Petition for Writ of Mandamus. (CR-93-145)


Submitted:   June 13, 1996                 Decided:   June 27, 1996

Before HALL, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Stephen Michael O'Kane, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Michael O'Kane petitions this court for an extraordi-

nary writ or a writ of mandamus. O'Kane, a federal prison inmate,

is preparing to challenge his guilty plea to bank fraud, in vio-

lation of 18 U.S.C.A. § 1344 (West Supp. 1996). He asserts that,

because of amendments to 28 U.S.C. § 2255 (1988), he must file his
§ 2255 motion by June 27, 1996. But O'Kane alleges that he must

have certain documents from the district court and the government

before he can file his motion.

     Mandamus is a drastic remedy to be used only in extraordinary
circumstances. Kerr v. United States Dist. Court for N. Dist., 426
U.S. 394, 402 (1976). The writ is not available as a substitute for

an appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979). Petitioner bears the heavy burden of showing that he has no

other means of obtaining relief and that his right to such relief

is clear and indisputable. In re First Fed. Sav. & Loan Ass'n, 860
F.2d 135, 138 (4th Cir. 1988).

     We conclude that O'Kane has not borne this burden. As there is
no 28 U.S.C. § 2255 motion pending, 28 U.S.C. § 753(f) (1988) does

not entitle him to a free transcript at government expense. See
United States v. MacCollom, 426 U.S. 317, 321-22 (1976). The dis-

trict court will examine the files and records of the case when the

motion is filed. 28 U.S.C. § 2255; Rule 4(b), Rules Governing

§ 2255 Proceedings. O'Kane is not required to set forth his claims

in great detail in filing the § 2255 motion. Rule 2(b), Rules
Governing § 2255 Motions. We do not have authority under 28 U.S.C.

                                 2
§ 1651 (1988) to direct O'Kane's defense counsel to provide him

with counsel's records. See Gurley v. Superior Court of Mecklenburg
County, 411 F.2d 586, 587 (4th Cir. 1969).

     Therefore, while we grant O'Kane leave to proceed in forma

pauperis, we deny his motion for mandamus or other extraordinary

writ. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                3